Case 2:17-cv-11910-MAG-DRG ECF No. 457-60 filed 10/23/18   PageID.11886   Page 1 of
                                      20




        EXHIBIT 1-58
       PII Redacted Pursuant to Fed. R. Civ. P. 5.2
Case 2:17-cv-11910-MAG-DRG ECF No. 457-60 filed 10/23/18 PageID.11887   Page 2 of
                      HIGHLY CONFIDENTIAL - SUBJECT
                                              20 TO PROTECTIVE ORDER
Case 2:17-cv-11910-MAG-DRG ECF No. 457-60 filed 10/23/18 PageID.11888   Page 3 of
                      HIGHLY CONFIDENTIAL - SUBJECT
                                              20 TO PROTECTIVE ORDER
Case 2:17-cv-11910-MAG-DRG ECF No. 457-60 filed 10/23/18 PageID.11889   Page 4 of
                      HIGHLY CONFIDENTIAL - SUBJECT
                                              20 TO PROTECTIVE ORDER
Case 2:17-cv-11910-MAG-DRG ECF No. 457-60 filed 10/23/18 PageID.11890   Page 5 of
                      HIGHLY CONFIDENTIAL - SUBJECT
                                              20 TO PROTECTIVE ORDER
Case 2:17-cv-11910-MAG-DRG ECF No. 457-60 filed 10/23/18 PageID.11891   Page 6 of
                      HIGHLY CONFIDENTIAL - SUBJECT
                                              20 TO PROTECTIVE ORDER
Case 2:17-cv-11910-MAG-DRG ECF No. 457-60 filed 10/23/18 PageID.11892   Page 7 of
                      HIGHLY CONFIDENTIAL - SUBJECT
                                              20 TO PROTECTIVE ORDER
Case 2:17-cv-11910-MAG-DRG ECF No. 457-60 filed 10/23/18 PageID.11893   Page 8 of
                      HIGHLY CONFIDENTIAL - SUBJECT
                                              20 TO PROTECTIVE ORDER
Case 2:17-cv-11910-MAG-DRG ECF No. 457-60 filed 10/23/18 PageID.11894   Page 9 of
                      HIGHLY CONFIDENTIAL - SUBJECT
                                              20 TO PROTECTIVE ORDER
Case 2:17-cv-11910-MAG-DRG ECF No. 457-60 filed 10/23/18 PageID.11895   Page 10
                     HIGHLY CONFIDENTIAL - SUBJECT
                                            of 20 TO PROTECTIVE ORDER
Case 2:17-cv-11910-MAG-DRG ECF No. 457-60 filed 10/23/18 PageID.11896   Page 11
                     HIGHLY CONFIDENTIAL - SUBJECT
                                            of 20 TO PROTECTIVE ORDER
Case 2:17-cv-11910-MAG-DRG ECF No. 457-60 filed 10/23/18 PageID.11897   Page 12
                     HIGHLY CONFIDENTIAL - SUBJECT
                                            of 20 TO PROTECTIVE ORDER
Case 2:17-cv-11910-MAG-DRG ECF No. 457-60 filed 10/23/18 PageID.11898   Page 13
                     HIGHLY CONFIDENTIAL - SUBJECT
                                            of 20 TO PROTECTIVE ORDER
Case 2:17-cv-11910-MAG-DRG ECF No. 457-60 filed 10/23/18 PageID.11899   Page 14
                     HIGHLY CONFIDENTIAL - SUBJECT
                                            of 20 TO PROTECTIVE ORDER
Case 2:17-cv-11910-MAG-DRG ECF No. 457-60 filed 10/23/18 PageID.11900   Page 15
                     HIGHLY CONFIDENTIAL - SUBJECT
                                            of 20 TO PROTECTIVE ORDER
Case 2:17-cv-11910-MAG-DRG ECF No. 457-60 filed 10/23/18 PageID.11901   Page 16
                     HIGHLY CONFIDENTIAL - SUBJECT
                                            of 20 TO PROTECTIVE ORDER
Case 2:17-cv-11910-MAG-DRG ECF No. 457-60 filed 10/23/18 PageID.11902   Page 17
                     HIGHLY CONFIDENTIAL - SUBJECT
                                            of 20 TO PROTECTIVE ORDER
Case 2:17-cv-11910-MAG-DRG ECF No. 457-60 filed 10/23/18 PageID.11903   Page 18
                     HIGHLY CONFIDENTIAL - SUBJECT
                                            of 20 TO PROTECTIVE ORDER
Case 2:17-cv-11910-MAG-DRG ECF No. 457-60 filed 10/23/18 PageID.11904   Page 19
                     HIGHLY CONFIDENTIAL - SUBJECT
                                            of 20 TO PROTECTIVE ORDER
Case 2:17-cv-11910-MAG-DRG ECF No. 457-60 filed 10/23/18 PageID.11905   Page 20
                     HIGHLY CONFIDENTIAL - SUBJECT
                                            of 20 TO PROTECTIVE ORDER
